Judge PHILLIPS
concurring in the result.
Though I agree that plaintiffs case was properly dismissed, I do not agree that defendant could not reasonably have foreseen the events leading to its wires falling across the highway and injuring plaintiff. Every year winds blow, lightning strikes, storms come, and power lines in different parts of the state fall across streets and highways endangering or injuring travelers; and, in my view, it required no special powers of prevision on defendant’s part to anticipate that the wires involved here might also be affected by one natural force or another and fall across the highway and injure somebody. But every hazard that is foreseeable is not necessarily avoidable through the exercise of reasonable care, and the first element of actionable negligence is a lack of due care. 65 C.J.S. Negligence § 2(3). Plaintiffs case was correctly dismissed, I think, because defendant presented plenary evidence to the effect that it exercised due care in arranging, locating, and maintaining its poles and wires, whereas, plaintiff presented no evidence at all to the contrary. Plaintiffs argument that the wires should have been placed underground is no substitute for evidence to that effect, since we do not know and the record does not indicate either that that was the better course or what it would have involved.